Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (hereinafter Koch, US RE41,342)in view of Bare et al. (hereinafter Bare, US 2015/0347854).
In regards to independent claim 1, Koch teaches an inspection system, comprising:
a handheld inspection device that includes (Koch teaches a handheld thickness gauge, Koch, Column 20 Lines 50-60) 

at least one display (Koch teaches a display, Koch, Column 2 Lines 60-64), 
at least one processor configured to present paint measuring locations for an inspected object on the at least one display (Koch teaches displaying measurement locations, Koch, Fig.4 Item 15, Column 6 Lines 1-25), and
communication circuits configured to transmit inspection data generated by meter portion Koch “Included in the PCMCIA interface 130 is a Universal Asynchronous Receiver Transmitter (UART) 140, an I/O device which sends and receives information in bit-serial fashion. The microprocessor 100, in conjunction with the supporting hardware 120, converts the signal from the probe 20 into a digital representation of a coating thickness which is transmitted through the UART 140 to the portable computing unit 50 in a standardized PCMCIA format,” Koch, Column 5 Lines 1-10).
Koch fails to explicitly teach:
display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object.
Bare teaches:
display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object (Bare, [0064], [0065], [0061], “FIG. 6 illustrates a camera-captured view 30' of the ship structure 30 displayed on a mobile interface device 201. Superimposed over the captured image is a three dimensional AR image 40 comprising a variety of AR surface information including graphical representation of hull waterlines 42 and coating thickness measurement locations 44, as well as textual information 46 relating to coating identification and requirements all superimposed over the imaged surface areas 32', 34', 36'”, “the resulting information may be visually provided to a worker through augmented reality in real time so that corrections may be 
In regards to dependent claim 2, Koch teaches wherein the meter portion includes at least three different paint meters (Koch teaches a meter portion than can use multiple types of meters, Koch, Column 3 Lines 1-10, Column 4 Lines 45-60).
In regards to dependent claim 3, Koch teaches the system of claim 1, wherein the meter portion includes at least an eddy current paint meter and ultrasonic paint meter (Koch teaches both eddy and ultrasonic meters, Koch, Column 4 Lines 42-62).
In regards to dependent claim 4, Koch teaches wherein the at least two paint meters are integrated into a single assembly (Koch teaches both meters are integrated using a PCMIA interface, Koch, Column 4 Lines 45-62).
In regards to dependent claim 5,
In regards to dependent claim 21, Koch in view of Bare teaches wherein the view of the inspected device is presented on the at least one display of the handheld device (Bare, [0028], “The mobile interface device 101 may be, for example, a tablet computer, a smartphone, or a wearable heads-up display”). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Bare before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the real time measurement overlay on image of Bare in order to obtain a handheld thickness gauge that displays real time measurements on an overlay of image. One would have been motivated to make such a combination because it enables the user to see the measurements and tolerances elements of an object without having refer to additional reference material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare and Walker (hereinafter Walker, US 2009/0157349).
In regards to dependent claim 10, Koch fails to explicitly teach wherein the inspected object comprises an automobile. Walker teaches wherein the inspected object comprises an automobile (Walker teaches the measured item is a car, Walker, [0015]). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Walker before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include measurement results overlay of Walker in order to obtain a handheld thickness gauge displaying the results on an overlay image. One would have been motivated to make such a combination because it enables the user to visualize the results of the measurements in a real world context.	

Claim 7, 8, 11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare and Pfanstiehl (hereinafter Pfanstiehl, US 8,874,408).
In regards to dependent claim 7, Koch fails to explicitly teach at least one server in communication with the inspection device and configured to store the inspection data. Pfanstiehl teaches at least one server in communication with the inspection device and configured to store the inspection data (Pfanstiehl teaches sending inspection data to a remote computer, Pfanstiehl, Column 5 Lines 52-56). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Pfanstiehl before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the transmission of measurements to a remote device of Pfanstiehl in order to obtain a handheld thickness gauge that transmits the results to a remote device. One would have been motivated to make such a combination because it enables the user to use a more powerful and ergonomic computer to analyze the data than the handheld device.	
In regards to dependent claim 8, Koch fails to explicitly teach wherein the at least one server stores the inspection data with additional data related to the inspected object. Pfanstiehl teaches wherein the at least one server stores the inspection data with additional data related to the inspected object (Pfanstiehl teaches the data is used to create a report at the remote computer, Pfanstiehl, Column 8 Lines 58-67). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Pfanstiehl before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the transmission of measurements to a remote device of Pfanstiehl in order to obtain a handheld thickness gauge that transmits the results to a remote device. One would have been motivated to make such a combination because it enables the user to use a more powerful and ergonomic computer to analyze the data than the handheld device.	
In regards to independent claim 11, Koch teaches a method for evaluating objects subject to repair or alteration, comprising:

storing inspection data generated by a meter portion of the inspection device, the meter portion having at least two different paint meters (Koch teaches a meter portion than can use multiple types of meters, Koch, Column 3 Lines 1-10, Column 4 Lines 45-60).
Koch fails to explicitly teach transmitting the inspection data from the inspection device to another computing device. Pfanstiehl teaches transmitting the inspection data from the inspection device to another computing device (Pfanstiehl teaches sending inspection data to a remote computer, Pfanstiehl, Column 5 Lines 52-56). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Pfanstiehl before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the transmission of measurements to a remote device of Pfanstiehl in order to obtain a handheld thickness gauge that transmits the results to a remote device. One would have been motivated to make such a combination because it enables the user to use a more powerful and ergonomic computer to analyze the data than the handheld device.
Koch fails to explicitly teach:
display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object.
Bare teaches:
display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object (Bare, [0064], [0065], [0061], “FIG. 6 illustrates a camera-captured view 30' of the ship structure 30 displayed on a mobile interface device 201. Superimposed over the captured image is a three dimensional AR image 40 comprising a variety of AR surface information including graphical representation of hull waterlines 42 and coating thickness 
In regards to dependent claim 23, Koch fails to explicitly teach aquiring data at the paint measuring locations while the overlay data is displayed. Bare teaches aquiring data at the paint measuring locations while the overlay data is displayed (Bare, [0065], [0061], “the resulting information may be visually provided to a worker through augmented reality in real time so that corrections may be made during the process,” “the location of particular measurements or other operations may be documented by manual input into the surface coating metrology system 203. A graphic indicator may be used to document measurement locations by using a cursor to mark the location on an augmented reality map (e.g., on a mobile interface device 201), or if the screen is a smart screen, the location can be identified by marking the position with one's finger or a pointer”). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Bare before him before the effective filing date .

Claim 9, 17, 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare and Dobler et al. (hereinafter Dobler, US 6,198,278).
In regards to dependent claim 9, Koch fails to teach including an application executable by the inspection device or a computing device remote from the inspection device, the application configured to selectively adjust a base value for the inspected object according to the inspection data to generate an adjusted value. Dobler teaches including an application executable by the inspection device or a computing device remote from the inspection device, the application configured to selectively adjust a base value for the inspected object according to the inspection data to generate an adjusted value (Dobler teaches measuring a base value and then correcting the base value to an actual value to correct from errors caused by the measurement device, Dobler, Column 4 Lines 1-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Dobler before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include error correction through adjusted value of Dobler in order to obtain a handheld thickness gauge that corrects measurements by adjusting their values. One would have been motivated to make such a combination because it corrects for variations in measurement conditions.	
In regards to independent claim 17, Koch teaches an inspection system, comprising:
a memory configured to store object data for inspected objects (Koch, Column 5 Lines 32-38); 

an inspection application executable by the inspection device and configured to identify measurement locations for the inspected objects on a display of the inspection device (Koch teaches displaying measurement locations, Koch, Fig.4 Item 15, Column 6 Lines 1-25).
Koch fails to explicitly teach a valuation application executable by the inspection device or another computing device configured to automatically adjust a base value for each of the inspected objects to selectively generate adjusted values for the inspected objects based on at least the paint thickness measurements for the inspected objects.
Dobler teaches a valuation application executable by the inspection device or another computing device configured to automatically adjust a base value for each of the inspected objects to selectively generate adjusted values for the inspected objects based on at least the paint thickness measurements for the inspected objects (Dobler teaches measuring a base value and then correcting the base value to an actual value to correct from errors caused by the measurement device, Dobler, Column 4 Lines 1-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Dobler before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include error correction through adjusted value of Dobler in order to obtain a handheld thickness gauge that corrects measurements by adjusting their values. One would have been motivated to make such a combination because it corrects for variations in measurement conditions.
Koch fails to explicitly teach:
display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object.

display, the paint measuring locations comprising overlay data on a view of the inspected object while acquiring paint measurements for the inspected object (Bare, [0064], [0065], [0061], “FIG. 6 illustrates a camera-captured view 30' of the ship structure 30 displayed on a mobile interface device 201. Superimposed over the captured image is a three dimensional AR image 40 comprising a variety of AR surface information including graphical representation of hull waterlines 42 and coating thickness measurement locations 44, as well as textual information 46 relating to coating identification and requirements all superimposed over the imaged surface areas 32', 34', 36'”, “the resulting information may be visually provided to a worker through augmented reality in real time so that corrections may be made during the process,” “the location of particular measurements or other operations may be documented by manual input into the surface coating metrology system 203. A graphic indicator may be used to document measurement locations by using a cursor to mark the location on an augmented reality map (e.g., on a mobile interface device 201), or if the screen is a smart screen, the location can be identified by marking the position with one's finger or a pointer”). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Bare before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the real time measurement overlay on image of Bare in order to obtain a handheld thickness gauge that displays real time measurements on an overlay of image. One would have been motivated to make such a combination because it enables the user to see the measurements and tolerances elements of an object without having refer to additional reference material.
In regards to dependent claim 19,
In regards to dependent claim 24, Koch fails to teach the display of the inspection device comprises a wearable viewing device that displays the overlay data on views of the inspected objects. Bare teaches the display of the inspection device comprises a wearable viewing device that displays the overlay data on views of the inspected objects (Bare, [0028], “The mobile interface device 101 may be, for example, a tablet computer, a smartphone, or a wearable heads-up display”). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Bare before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the real time measurement overlay on image of Bare in order to obtain a handheld thickness gauge that displays real time measurements on an overlay of image. One would have been motivated to make such a combination because it enables the user to see the measurements and tolerances elements of an object without having refer to additional reference material.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Pfanstiehl and Walker. 
In regards to dependent claim 16, Koch fails to explicitly teach wherein the inspected object comprises an automobile. Walker teaches wherein the inspected object comprises an automobile (Walker teaches the measured item is a car, Walker, [0015]). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Walker before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include measurement results overlay of Walker in order to obtain a handheld thickness gauge displaying the results on an overlay image. One would have been motivated to make such a combination because it enables the user to visualize the results of the measurements in a real world context.	

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare, Pfanstiehl and Dolber. 
In regards to dependent claim 14, Koch fails to explicitly teach storing an initial value for the inspected object in a computing device; and by operation of the computing device, automatically adjusting the inspected value based on the inspection data to generate an adjusted value. Dobler teaches:
storing an initial value for the inspected object in a computing device; and by operation of the computing device, automatically adjusting the inspected value based on the inspection data to generate an adjusted value (Dobler teaches measuring a base value and then correcting the base value to an actual value to correct from errors caused by the measurement device, Dobler, Column 4 Lines 1-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Dobler before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include error correction through adjusted value of Dobler in order to obtain a handheld thickness gauge that corrects measurements by adjusting their values. One would have been motivated to make such a combination because it corrects for variations in measurement conditions.
In regards to dependent claim 18, Koch fails to explicitly teach wherein the other computing device comprises a server system remote from, but in communication with the inspection device. Pfanstiehl teaches wherein the other computing device comprises a server system remote from, but in communication with the inspection device (Pfanstiehl teaches sending inspection data to a remote computer, Pfanstiehl, Column 5 Lines 52-56). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Pfanstiehl before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include the transmission of measurements to a remote device of Pfanstiehl in order to obtain a handheld thickness gauge that transmits the results to a remote device. One would have been motivated to make such a combination .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare, Pfanstiehl, Dolber and Walker. 
In regards to dependent claim 15, Koch fails to explicitly teach wherein the computing device is selected from the group of: the inspection device and a server in communication with the inspection device. Walker teaches wherein the computing device is selected from the group of: the inspection device and a server in communication with the inspection device (Walker teaches calculations performed by remote computer, Walker, [0016]). It would have been obvious to one of ordinary skill in the art, having the teachings of Koch and Walker before him before the effective filing date of the claimed invention, to modify the handheld thickness gauge taught by Koch to include measurement results overlay of Walker in order to obtain a handheld thickness gauge displaying the results on an overlay image. One would have been motivated to make such a combination because it enables the user to visualize the results of the measurements in a real world context.	

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Bare and Breiholz (hereinafter Breiholz, US 8,072,581). 
In regards to dependent claim 22, Koch fails to explicitly teach the handheld device further includes a LIDAR system. Breiholz teaches the handheld device further includes a LIDAR system (Breiholz, Column 3-4, Lines 65-67, 1-8)“In a personalized handheld application the LIDAR NSU 12 preferably includes a miniature flash Laser Imaging Detection and Ranging (LIDAR) sensor 24 with an integrated Inertial Measurement Unit (IMU) that serves as the primary mapping and navigation sensor for the system 10”). It would have been obvious to one of ordinary skill in the art, having the teachings .

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171